Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.		Claims 1-20 are allowed.
Reasons for allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Ovsiannikov US 20080259180 teaches “[0037] Parameters a.sub.neg, b.sub.neg, a.sub.pos, and b.sub.pos are determined during a calibration process for an imager pixel array or for a camera using the array. This can be done either experimentally or using a simulation. The amount of pixel crosstalk affecting pixels in a given imager array may or may not depend on the location of the specific pixel within the pixel array. For example, a pixel array may only experience electrical crosstalk, which would not be a function of pixel location within the array. If pixel crosstalk is not a function of pixel location in the pixel array, a single set of parameters (a.sub.neg, b.sub.neg, a.sub.pos, and b.sub.pos) is determined”. 
 Ovsiannikov failed to teach or suggest for obtaining input image data generated by a plurality of pixels, wherein the input image data comprises a first group of pixel values in a first color plane outputted by a first portion of the pixels, and a second group of pixel values in a second color plane outputted by a second portion of the pixels; determining a difference function associated with a plurality of groups of filter response values of estimated image data and a plurality of groups of target values, wherein the estimated image data comprises a plurality of first estimated pixel values for the pixels in the first color plane and a plurality of second estimated pixel values for the pixels in the second color plane; the groups of filter response values are generated by utilizing a plurality of sets of characteristic filter coefficients to filter the first estimated pixel values and the second estimated pixel values; an anticipated pixel value of each pixel in the second portion of the pixels in the first color plane serves as a first group of target values in the groups of target values; determining at least one set of calibration filter coefficients by calculating a solution of the estimated image data, the solution resulting in a minimum value of the difference function; and filtering the input image data, by a filter circuit using the at least one set of calibration filter coefficients, to calibrate the first group of pixel values. As cited in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Velichko et al. US 20140078349, is cited because the reference teaches “crosstalk calibration pixels 190C may be used by measuring pixel crosstalk with a calibration light source (e.g., a near infrared light source) to assess photodiode (PD) implantation depth. Deeper PD depth lowers pixel crosstalk and vice versa. Providing image sensors with crosstalk calibration pixels 190C may also allow a sensor manufacturer to measure and therefore guarantee some pixel array parameters such as a modulation transfer function (MTF) or pixel crosstalk limits at specific wavelengths that are of interest to customers”, in [0024].
DONOHOE US 20150146038, is cited because the reference teaches “ as illustrated in FIG. 1, the shading correction mechanism can use four correction meshes, one correction mesh for the red color channel, referred to as C.sub.R, one correction mesh for the blue color channel, referred to as C.sub.B, one correction mesh for the green color pixels (Gr) 104 that are laterally adjacent to red pixels, referred to as C.sub.Gr, and one correction mesh for the green color pixels (Gb) 110 that are laterally adjacent to blue pixels, referred to as C.sub.Gb. Since the amount of crosstalk can be dependent on the angle at which the light arrives at the image sensor, the level of crosstalk between Gr 104 and red 106 or blue 108 pixels is not the same as the level of crosstalk between Gb 110 and red 106 or blue 108 pixels, at a given local area of the sensor. Therefore, it can be beneficial to use four correction meshes for an image sensor with a three-color (RGB) CFA”, in [0066].
Lelescu et al. US 20140267890, is cited because the reference teaches “ However, reducing the size of the microlenses can also impact pixel sensitivity and crosstalk in the sensor. Any reduction in the size of the microlens relative to pixel pitch directly reduces the amount of light that is gathered (i.e. the sensitivity of the pixel). In many embodiments, each sensor in the focal plane is sensitive to only one color (e.g.: red, green, or blue). Therefore, the color filters on the pixel stack are all the same color. The absence of the ubiquitous Bayer filter implies that the pixels in a focal plane are not subject to inter-color crosstalk. This allows the use of color filters that are thinner than those in sensors with the Bayer filter, leading to correspondingly higher transmissivities. Therefore, the imagers in an array camera can have increased sensitivity compared to the sensors of a conventional camera outfitted with a Bayer color filter, which can offset the reduction in sensitivity associated with the pincushion microlens (i.e. a microlens that is smaller than the pixel pitch). In many embodiments, however, at least one focal plane in an imager array utilizes a Bayer color filter and the pixel stacks within the focal plane are configured accordingly”, in [0053].
Chatterjee et al. US 20130070060 is cited because the reference teaches “This allows the use of color filters that are thinner than those in sensors with the Bayer filter, leading to correspondingly higher transmissivities. Therefore, the imagers in an array camera can have increased sensitivity compared to the sensors of a conventional camera outfitted with a Bayer color filter, which can offset the reduction in sensitivity associated with the pincushion microlens (i.e. a microlens that is smaller than the pixel pitch). In many embodiments, however, at least one focal plane in an imager array utilizes a Bayer color filter and the pixel stacks within the focal plane are configured accordingly”, in [0085].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664